Per Curiam:

This is an original proceeding in habeas corpus to procure the discharge of petitioner from the custody of the sheriff of Lyon County, Nevada.
The petitioner alleges that on the 21st day of September, 1920, a complaint was filed with the justice of the peace of Mason township, Lyon County, Nevada, charging that on said 21st day of September the petitioner, in said county, did keep, store, and manufacture for barter and sale intoxicating liquors; that a warrant was thereafter issued for the arrest of the petitioner; and that he was arrested and brought- into court and entered to said complaint a plea of guilty, upon which plea he was adj udged guilty and sentenced to pay a fine and to serve a sentence of six months in the county jail. Upon said sentence, petitioner was committed to the custody of the sheriff of said county, from which he seeks to be discharged, upon the ground that the said justice of the peace had no jurisdiction to enter a judgment in said matter.
To the petition the attorney-general has filed an answer, wherein it is admitted that the said' j ustice of *268the peace was without jurisdiction to enter a judgment in said criminal proceeding or to issue a commitment thereupon.
The justice of the peace was clearly without jurisdiction to enter any judgment whatever in said case, assessing a fine against petitioner or sentencing him to serve a term in the county j ail. Ex Parte Arascada, 44 Nev. 30; 189 Pac. 619; In Re Cecchettini, 44 Nev. 41, 189 Pac. 624.
It is ordered that the petitioner be discharged. .